
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10hh-1


BELLSOUTH CORPORATION STOCK PLAN
RESTRICTED SHARES AWARD AGREEMENT


    BellSouth Corporation ("BellSouth") and Ronald M. Dykes ("Executive"), in
consideration of the mutual covenants set forth and for other good and valuable
consideration, receipt of which is hereby acknowledged, and intending to be
legally bound, hereby agree to the terms of this Restricted Shares Award
Agreement ("Agreement") effective as of October 26, 2000:

    1. Award Grant. BellSouth, acting pursuant to action of its Board of
Directors and in accordance with the BellSouth Corporation Stock Plan (the
"Plan"), hereby grants to Executive, and Executive hereby accepts, one hundred
thousand (100,000) Restricted Shares of BellSouth Corporation $1.00 par value
common stock (the "Shares"), effective as of the date above. This Award is
subject to the terms and conditions of this Agreement, to the further terms and
conditions applicable to Restricted Shares as set forth in the Plan and to
applicable terms and conditions regarding change in control in the Executive
Severance Agreement dated October 17, 1996, between BellSouth and Executive (the
"CIC Agreement").

    3. Restriction Period.

    (a) Vesting Schedule. Executive's interest in the Shares shall vest in
accordance with the following schedule:

Vesting Date


--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

October 1, 2003   thirty-three thousand three hundred thirty-three (33,333)
shares
October 1, 2004
 
an additional thirty-three thousand three hundred thirty-three (33,333) shares
October 1, 2005
 
the remaining thirty-three thousand three hundred thirty-four (33,334) shares

    (b) Death or Disability. Executive's interest in the Shares also will vest
upon any earlier termination of employment by Executive with the Company or any
Subsidiary, or any employer described in paragraph 9 (also referred to herein as
a "Subsidiary"), by reason of (i) death or (ii) disability, provided as a result
of such disability Executive is eligible for disability benefits under the
BellSouth Corporation Long Term Disability Plan or disability benefits under an
alternative plan maintained by Executive's employer which BellSouth determines
to be comparable to such disability benefits.

    (c) Change in Control. Executive's interest in the Shares also will vest at
any earlier time upon which Executive's general executive benefits vest under
paragraph (d) of Article III of the CIC Agreement in the same manner as if
Executive's interest in the Shares was specifically listed in such
paragraph (d).

    (d) Forfeiture. In the event Executive terminates employment with BellSouth
and its Subsidiaries before his interest in the Shares is fully vested under
this Paragraph (2) above, Executive shall forfeit all of his interest in the
Shares to the extent not then vested.

    3. Share Certificates. The certificates for the Shares (the "Certificates")
shall be registered in the name of Executive. Executive, immediately upon
receipt of the Certificates, shall execute with BellSouth an escrow agreement
provided by BellSouth for this purpose substantially in the form attached hereto
(the "Escrow Agreement") and deposit the Certificates with the escrow agent
under such agreement (the "Escrow Agent") together with stock powers
appropriately endorsed in blank. After Executive becomes vested in Shares as
provided in Paragraph 2 above, the Escrow Agent shall release the applicable
Certificate representing the number of vested Shares to Executive (or to his
Beneficiary or his legal representative, if appropriate). In the event of
Executive's forfeiture of Shares under Paragraph 2 above, the Escrow Agent shall
release the applicable Certificate representing the number of forfeited Shares
to BellSouth.

    4. Stockholder Status. Executive shall have all of the rights of a
stockholder with respect to the Shares prior to any forfeiture, including the
right to vote the Shares and to receive all regular cash dividends paid with
respect to the Shares, subject to terms of this Agreement, the Escrow Agreement
and the Plan. Notwithstanding the above, Executive shall have no right to sell,
assign, transfer, exchange or encumber or make subject to any creditor's
process, whether voluntary or involuntary or by operation of law, any of his
interest in Shares to the extent not then

--------------------------------------------------------------------------------

vested under Paragraph 2 above, and any attempt to do so shall be of no effect.
In addition, all shares of capital stock or other securities issued with respect
to or in substitution of any Shares not then vested under Paragraph 2 above,
whether by BellSouth or by another issuer, any cash or other property received
on account of a redemption of such Shares or with respect to such Shares upon
the liquidation, sale or merger of BellSouth, and any other distributions with
respect to such Shares with the exception of regular cash dividends, shall
remain subject to the terms and conditions of this Agreement.

    5. Employment and Termination. Neither the Plan, this Agreement nor the
Escrow Agreement shall give Executive the right to continued employment by
BellSouth or by any Subsidiary or shall adversely affect the right of any such
company to terminate Executive's employment with or without cause at any time.

    6. Securities Law Restrictions. Executive certifies that he is acquiring the
Shares for his own account and that he has no present intention to sell or
otherwise dispose of any of the Shares. Executive acknowledges that the Shares
shall be subject to such restrictions and conditions on any resale and on any
other disposition as BellSouth shall deem necessary or desirable under any
applicable laws or regulations or in light of any stock exchange requirements
and that the Certificates shall bear legends as determined to be appropriate by
BellSouth.

    7. Tax Withholding. BellSouth or any Subsidiary shall have the right to
withhold from any payment to Executive, require payment from the Executive, or
take such other action which such company deems necessary to satisfy any income
or other tax withholding or reporting requirements arising from this Award of
Restricted Shares, and Executive shall provide to any such company such
information, and pay to it upon request such amounts, as it determines are
required to comply with such requirements.

    8. Jurisdiction and Venue. Executive consents to the jurisdiction and venue
of the Superior Court of Fulton County, Georgia, and the United States District
Court for the Northern District of Georgia for all purposes in connection with
any suit, action, or other proceeding relating to this Agreement or the Escrow
Agreement, including the enforcement of any rights under this Agreement or the
Escrow Agreement and any process or notice of motion in connection with such
situation or other proceeding may be serviced by certified or registered mail or
personal service within or without the State of Georgia, provided a reasonable
time for appearance is allowed.

    9. Certain Employment Transfers. In the event Executive is transferred to
any company or business in which BellSouth directly or indirectly owns an
interest but which is not a "subsidiary" as defined in the Plan, then Executive
shall not be deemed to have terminated his employment under this Agreement until
such time, if any, as Executive terminates employment with such organization
and, if applicable, fails to return to BellSouth or a Subsidiary in accordance
with the terms of Executive's assignment, or Executive otherwise fails to meet
the terms of Executive's assignment, at which time Executive's deemed
termination of employment shall be treated in the same manner as a termination
of employment from BellSouth or a Subsidiary under this Agreement.

    10. Miscellaneous

    (a) Executive's rights under this Agreement can be modified, suspended or
canceled only in accordance with the terms of the Plan.

    (b) This Agreement shall be subject to the applicable provisions,
definitions, terms and conditions set forth in the Plan, all of which are
incorporated by this reference in this Agreement and, unless defined in this
Agreement, any capitalized terms in this Agreement shall have the same meaning
assigned to those terms under the Plan.

    (c) The Plan and this Agreement shall be governed by the laws of the State
of Georgia.

2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

    BELLSOUTH CORPORATION:
 
 
By:
/s/ RICHARD D. SIBBERNSEN   

--------------------------------------------------------------------------------


 
 
EXECUTIVE:
 
 
/s/ RONALD M. DYKES   

--------------------------------------------------------------------------------

RONALD M. DYKES


3

--------------------------------------------------------------------------------



QuickLinks


BELLSOUTH CORPORATION STOCK PLAN RESTRICTED SHARES AWARD AGREEMENT
